Citation Nr: 0626156	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  01-07 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to an initial evaluation in excess of 10 
percent prior to June 19, 2004, and in excess of 30 percent 
as of June 19, 2004, for service-connected residuals, 
fracture, left patella. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.

This matter arises from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied a claim for service 
connection for right knee disorder, and which granted service 
connection for residuals, fracture, left knee, assigned a 
noncompensable evaluation.  Subsequent to the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), the RO also 
denied service connection for an anxiety disorder in a 
February 2002 decision.  In a September 2001 decision the RO 
increased the rating assigned for residuals of left patella 
fracture to 10 percent effective in May 1998, and in October 
2005 the RO increased the rating to 30 percent effective June 
19, 2004.

The issue of entitlement to service connection for an anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The issue of eligibility for RH insurance under 38 U.S.C.A. § 
1922(a) (West 2002) is the subject of a separate Board 
action.


FINDINGS OF FACT

1.  The veteran's right knee disorder is related to his 
service-connected left knee disorder.

2.  Prior to June 19, 2004, the veteran's service-connected 
residuals, fracture, left patella, were productive of 
complaints of pain, weakness, and swelling; there was no 
subluxation, instability or limitation of motion compensable 
under the appropriate rating codes.  

3.  As of June 19, 2004, the veteran's service-connected 
residuals, fracture, left patella, are shown to be productive 
of complaints of pain, weakness, and swelling and objective 
findings of instability; motion is limited but not to a 
compensable degree under the appropriate rating codes.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder is proximately due to 
or the result of his service-connected left knee disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2005).

2.  Prior to June 19, 2004, the criteria for an initial 
rating in excess of 10 percent for service-connected 
residuals, fracture, left patella, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261, 5262 (2005).

3.  As of June 19, 2004, the criteria for a rating in excess 
of 30 percent for service-connected residuals, fracture, left 
patella, based on instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5257 (2005).

4.  As of June 19, 2004, the criteria for a separate rating 
of 10 percent, but no higher, for service-connected 
residuals, fracture, left patella, based on limitation of 
motion and function are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Code 5299-5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the veteran in a 
VCAA letters issued in July 2001 (for a higher initial 
evaluation for the left knee), and November 2001 (for service 
connection for the right knee).  With regard to the claim for 
a higher initial evaluation for the left knee, the RO's 
November 1998 decision was decided prior to the enactment of 
the VCAA.  In such cases, there is no error in not providing 
notice specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Id.  Rather, the appellant is to be 
given proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  Here, subsequent 
process was accomplished as reflected in the Supplemental 
Statement of the Case (SSOC) issued in August 2004 and the 
rating decision issued in October 2005.  A copy of the 
decision was sent to the veteran.

The July 2001 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the July 2001 letter was sent, the case 
was readjudicated and in August 2004 a Supplemental Statement 
of the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.

With regard to the claim for a right knee disorder, this 
letter predated the February and May 2002 rating decisions.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).    The November 2001 VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.  The VCAA letter from the RO 
informed the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With regard to the claim for service connection, this claim 
has been granted, and to the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
Id.  With regard to the claim for a higher initial evaluation 
for the left knee, no further notice is needed as to any 
disability rating or effective date matters.  Since the claim 
has been denied, any question as to disability ratings and 
appropriate effective dates are rendered moot.  VA is not 
required, therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records, as well as 
records from the Social Security Administration.  The veteran 
has been afforded VA examinations for his left knee.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c).  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

II.  Service Connection

The veteran argues that service connection is warranted for a 
right knee disorder.  He argues that his service-connected 
left knee disorder caused a gait disturbance, which in turn 
caused his right knee disorder.  The Board notes that in 
November 1998, the RO granted service connection for 
residuals, fracture, left patella.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran's service records do not show treatment for right 
knee symptoms, or a diagnosis of a right knee disorder.  The 
veteran's separation examination report, dated in September 
1984, shows that his lower extremities were clinically 
evaluated as normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1998 and 2005.  This 
evidence includes VA progress notes, dated in March, April, 
May and June of 2003 and May of 2004, which essentially note 
that the veteran has a right knee condition secondary to his 
left knee disorder.  

A VA examination report, dated in July 1998, indicates that 
the veteran reported that he had injured his right knee 
during service.  The diagnoses included status post fracture, 
right patella, and rule out degenerative arthritis of the 
right knee.  An accompanying X-ray report for the right knee 
was normal.  

A VA examination report, dated in August 2001, indicates that 
the veteran reported a history of left knee trauma during 
service, and current bilateral knee symptoms.  The diagnoses 
included bilateral patello-femoral knee syndrome.  The 
examiner stated, "As for the right knee problem, it is also 
possibly related to the tendency to favor [the] injured left 
lower extremity."  The examiner further stated that the 
notation of a right knee fracture in the previous VA 
examination report was probably in error, as no such fracture 
was documented in service, or thereafter.  

A report from O.A. Lindefjeld, M.D., dated in August 2004, 
shows that Dr. Lindefjeld noted a history of a fractured 
right patella during service, and that he stated that the 
veteran's medical records show that his bilateral knee pain 
was related to the injury sustained while on active duty in 
1981.

A VA spine examination report, dated in January 2005, shows 
that the examiner stated that the veteran's left knee had 
instability, and that, "The instability of the right knee is 
obviously due to the problem that he had on the left knee and 
it is also noticed [as] the result of the spine."  With 
regard to the right knee, the examiner concluded, "It 
appears, in my opinion, to be more likely than not the result 
of the service connected left knee injury which he had while 
in service."  

In summary, the evidence includes several competent opinions 
linking a right knee disorder to the veteran's service-
connected left knee disorder.  See also VA progress notes 
dated in March, April, May and June of 2003.  One of these 
opinions (i.e., Dr. Lindefjeld's opinion) was based on an 
incorrect medical history, and the opinion in the August 2001 
VA examination report was equivocal.  However, other opinions 
appear to have been based on a correct medical history, and 
the August 2001 and January 2005 VA examination reports 
indicate that they were based on a review of the veteran's C-
file.  There is no competent, negative etiological opinion of 
record.  Accordingly, affording the veteran the benefit of 
all doubt, the Board finds that the evidence is at least in 
equipoise, and that service connection for a right knee 
disorder is warranted.  The claim is therefore granted.  

III.  Higher Initial Evaluation - Left Knee Disorder

The veteran's service medical records indicate that in June 
1981, he was treated for a fracture of his left patella.  He 
was put in a cylinder cast for six weeks.  The veteran's 
separation examination report, dated in September 1984, shows 
that his lower extremities were clinically evaluated as 
normal.  An accompanying "report of medical history," notes 
a history of a left patellar fracture in June 1981, healed.  
See 38 C.F.R. § 4.1.  

On May 12, 1998, the veteran filed a claim for service 
connection for a left knee disorder.  In November 1998, the 
RO granted service connection for residuals, fracture, left 
patella, evaluated as 0 percent disabling (noncompensable), 
with an effective date for service connection of May 12, 
1998.  The veteran appealed the issue of entitlement to an 
initial compensable rating.  In September 2001, the RO 
increased the veteran's rating to 10 percent, with an 
effective date for the 10 percent rating of May 12, 1998.  
However, since this increase did not constitute a full grant 
of the benefit sought, the higher initial evaluation issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In October 2005, the RO increased the veteran's 
rating to 30 percent, with an effective date for the 30 
percent rating of June 19, 2004.   

Given the foregoing, the issue may be stated as whether the 
criteria for an initial rating in excess of 10 percent have 
been met prior to June 19, 2004, and whether the criteria for 
a rating in excess of 30 percent have been met as of June 19, 
2004.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).

A.  Prior to June 19, 2004

The RO has evaluated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5257, or 
analogously to DC 5257.  See 38 C.F.R. § 4.20 (2005).  The 
September 2001 rating decision awarded the 10 percent rating 
on the basis that the left knee disorder was symptomic.  
Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.

The medical evidence for consideration in this case includes 
VA and non-VA outpatient treatment and examination reports, 
dated between 1998 and June 19, 2004.  Overall, the VA 
outpatient treatment reports show a number of treatments for 
left knee symptoms that included pain, swelling, and giving 
way.  See also reports from Beacon Family Health, dated 
between 1998 and 1999.  A May 1999 report contains a 
provisional diagnosis of rule out internal derangement, left 
knee.  A January 2003 report notes (otherwise 
uncharacterized) left knee laxity, medially and laterally.  
Left knee motion was from 0 to 120 degrees in March 2004.  A 
VA X-ray report for the knees, dated in May 2004, was 
negative.  

VA examination reports, dated in July 1998 and August 2001, 
do not contain any relevant findings except for left knee 
motion from 0 to 120 degrees and findings of pain on full 
flexion on the 2001 examination.  

A VA joints examination report, dated in April 2004, shows 
complaints of left knee pain, weakness, swelling, and 
stiffness.  On examination, there was no evidence of 
dislocation, recurrent subluxation.  The medical and lateral 
collateral ligaments, the anterior and posterior cruciate 
ligaments, and the medial and lateral meniscus, were all 
"unremarkable."  Motion of the left knee was from 0 to 100 
degrees.  

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's service-connected left knee 
disability.  Considering DC 5257, the April 2004 VA joints 
examination report shows that there was no ligament laxity or 
subluxation of the left knee, and there is no countervailing 
medical evidence to show that the veteran's left knee is 
productive of recurrent subluxation or lateral instability  
Although a January 2003 VA progress report notes left knee 
laxity, medially and laterally, this laxity was not otherwise 
described or characterized, and the knee was found to be 
stable on a March 2003 progress note and on the more thorough 
April 2004 VA examination.  Therefore, the Board finds that 
since there is no subluxation or instability to meet even the 
criteria for a compensable rating under this DC, the criteria 
for a higher rating under DC 5257 have not been met.  In 
making this determination, the Board finds that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995); they do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).

Under 38 C.F.R. § 4.71a, DC 5260 (2005), a 0 percent rating 
is warranted where knee flexion is limited to 60 degrees, a 
10 percent rating is warranted where knee flexion is limited 
to 45 degrees and a 20 percent evaluation is warranted where 
knee flexion is limited to 30 degrees.  Under 38 C.F.R. § 
4.71a, DC 5261 (2005), a 0 percent rating is warranted where 
knee extension is limited to 5 degrees, a 10 percent rating 
is warranted where knee extension is limited to 10 degrees 
and a 20 percent evaluation is warranted where knee extension 
is limited to 15 degrees.  The range of motion in the left 
knee has been recorded as showing that there is flexion to 
100 degrees on one occasion and otherwise to at least 120 
degrees, and there are no findings to show less than full 
extension.  See e.g., August 2001 and April 2004 VA 
examination reports; VA progress note, dated in April 1999.  
Accordingly, the criteria for a compensable rating under DCs 
5260 and/or 5261 have not been met.  

The Board notes that the veteran is not eligible for an 
additional rating for arthritis of the left knee, as there is 
no X-ray evidence of arthritis.  See 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5010; Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991); VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); see VA X-ray reports dated in July 1998 and 
May 2004.  However, under 38 C.F.R. §§ 4.40, 4.45 and Deluca 
v. Brown, 8 Vet. App. 202 (1995), functional loss including 
due to pain, "supported by adequate pathology evidenced by 
the visible behavior of the claimant," or due to weakness 
must be considered, and a joint that becomes painful on use 
must be regarded as seriously disabled.  Here, the 10 percent 
rating assigned, in the absence of findings that would 
warrant a compensable rating under DCs 5260, 5261, 5257, 
contemplates limitation of motion and functional loss.  The 
veteran has repeatedly complained of left knee symptoms that 
include pain and weakness.  In addition, some minimal 
limitation of flexion has been shown.  The Board finds that, 
overall, prior to June 19, 2004, the veteran's left knee did 
not exhibit recurrent subluxation, lateral instability or 
limitation of motion such as would warrant a compensable, or 
10 percent rating, under DC 5257, 5260 and/or 5261, but that 
under 38 C.F.R. § 4.40 and 4.45 and rated analogous to 
arthritis under DC 5010, traumatic arthritis, the 10 percent 
rating assigned by the RO reflecting complaints of pain and 
findings of limited motion and tenderness adequately and 
appropriately compensates the veteran for the limitation of 
function of his left knee.  A higher rating based on 
functional loss alone is not warranted because overall no 
more than slight impairment of the knee is shown.

B.  As of June 19, 2004

In November 2005, the RO increased the rating assigned the 
veteran's left knee to 30 percent, with an effective date for 
the 30 percent rating of June 19, 2004, the date of an MRI 
study showing a tear of the posterior horn of the medial 
meniscus.   

Under DC 5257, a 30 percent rating is the maximum rating 
allowed; it contemplates severe recurrent subluxation or 
lateral instability.  On the January 2005 VA examination the 
examiner stated that the collateral ligaments are very 
unstable because of the MRI findings of medial meniscus tear.  
The Board notes that the MRI findings showed unremarkable 
lateral collateral ligaments, and the examiner did not 
apparently report any physical findings regarding the 
severity of any instability; nevertheless, the 30 percent 
rating contemplates severe instability of the left knee.

The January 2005 examination also showed full extension of 
the left knee, and therefore, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (limitation in extension of the leg), a 
separate rating based on limitation of extension is not 
warranted under this DC.  Similarly, knee flexion was limited 
to 90 degrees, which would not warrant a separate rating 
under 38 C.F.R. § 4.71a, DC 5261.  Furthermore, in the 
absence of evidence of ankylosis (DC 5256) or impairment of 
the tibia and fibula (DC 5262), there is no basis for 
evaluating the veteran's disability under these diagnostic 
codes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 5262 
(2005).

However, as noted above, functional loss including due to 
pain, "supported by adequate pathology evidenced by the 
visible behavior of the claimant," or due to weakness must 
be considered, and a joint that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 
and Deluca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
continues to complain of pain and intermittent knee swelling, 
and the 2005 VA examination showed knee flexion limited to 90 
degrees.  Consequently, the Board concludes that a separate 
10 percent rating, analogous to traumatic arthritis, DC 5010 
(providing that traumatic arthritis is rated as degenerative 
arthritis which provides when limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion), but based on 
functional impairment as contemplated by 38 C.F.R. §§ 4.40, 
4.45 and Deluca v. Brown, 8 Vet. App. 202 (1995), is 
warranted for the veteran's service-connected left knee 
disability.  38 C.F.R. § 4.20 (2005), analogous ratings.  The 
findings do not show such functional limitation as would be 
tantamount to the level of limitation of motion required for 
a rating higher than 10 percent.  See e.g., January 2005 VA 
progress note (noting a good range of motion and motor 
function); August 2005 VA progress note (noting 5/5 strength 
in the knees).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, except as to the separate 10 
percent rating assigned as of June 19, 2004, the 
preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is granted.  

Prior to June 19, 2004, an initial rating in excess of 10 
percent for service-connected residuals, fracture, left 
patella, is denied.  

As of June 19, 2004, a rating in excess of 30 percent for 
service-connected residuals, fracture, left patella, based on 
instability is denied.  

As of June 19, 2004, a separate rating of 10 percent for 
service-connected residuals, fracture, left patella, based on 
limitation of motion is granted, subject to regulations 
governing the payment of monetary awards.


REMAND

With regard to the claim for service connection for an 
anxiety disorder, an August 2004 letter from Dr. Lindefjeld 
relates the veteran's anxiety to his 1981 left knee injury.  
See 38 C.F.R. § 3.310.  However, this letter suffers from a 
number of defects, to include not having been based on a 
review of the veteran's C-file.  Furthermore, it does not 
appear that VA has requested an etiological opinion.  On 
remand, VA psychiatric examination based on examination and 
review of the entire record is in order.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Under the circumstances, 
the Board concludes that a remand is required for the 
scheduling of a VA psychiatric examination, to include an 
etiological opinion.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO via the AMC should schedule 
the veteran for psychiatric examination.  
The claims folder including a copy of 
this REMAND should be provided to the 
examiner, and the claims folder should be 
reviewed by the examiner.  The 
psychiatrist is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent or greater) that the veteran has 
an acquired psychiatric disorder that was 
caused or aggravated by his service, or 
by a service-connected condition.  
Detailed reasons and bases for all 
opinions reached should be legibly 
recorded.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, not 
previously provided.  The veteran should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


